          Case 1:20-cr-00430-MKV Document 48 Filed 03/16/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 3/16/2021
 UNITED STATES OF AMERICA,

                       -against-                                1:20-cr-00430 (MKV)

 DAMIEN MATTHEWS,                                                       ORDER

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       By letter dated March 2, 2021 [ECF No. 46], the Parties requested that the Court schedule

a change of plea hearing for Defendant Damien Matthews and withdraw the pending motion to

dismiss [ECF No. 25]. The request is GRANTED.

       The Court will hold a Change of Plea Hearing for the Defendant on March 17, 2021 at

11:00AM. The Hearing will be held by videoconference. The Parties will be provided with

links to access the videoconference. The press and public may join the proceeding by telephone

by dialing 855-268-7844, then entering access code 32091812, and then entering PIN 9921299.

       In light of the scheduled hearing, Defendant’s pending motion to dismiss the indictment

is WITHDRAWN without prejudice to renewal if Mr. Matthews chooses not to change his plea

or if the Court does not accept the plea.

       This Order resolves the motions at ECF Nos. 25 and 46.

SO ORDERED.

                                                   _________________________________
                                                    ___
                                                     _ _________________
                                                             __         _ ________
                                                                        __      ____
                                                                                   _____________
                                                                                               __
 Date: March 16, 2021                                    MARY
                                                         MA
                                                          ARY KAY   AYYV VYSKOCIL
                                                                           YSKO
                                                                              K CI
                                                                              KO    CL
       New York, New York                               United
                                                        Unit
                                                          itteed
                                                          ited d States  District
                                                                     ess District Judge
